 In the Matter of RIVAL FOODS,INC., EMPLOYERandINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OFAMERICA, LOCAL UNION No. 663, AFL, PETITIONERCase No. 1-R-41176.-Decided November 8, 1946Mr. Benjamin E. Gordon,of Boston, Mass.,for the Employer.Mr. Basil D.French,of Manchester,N. H., for the Petitioner.Mr. Leonard J. Mandl,of counsel to the Board.DECISIONANDORDER.Upon a petition duly filed, hearing in this case was held at Boston,Massachusetts, on August 20, 1946, before Julius Kirle, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERRival Foods, Inc., a Massachusetts corporation, is engaged in thebusiness of buying and selling wholesale groceries.The Employeroperates branches located at Fitchburg and New Bedford, Massachu-setts, and at Portsmouth, New Hampshire.The instant proceedingconcerns only the Portsmouth, New Hampshire, branch.The Employer purchases for its Portsmouth branch, products worthin excess of $50,000 annually, of which approximately, 50 percent repre-sents shipments from points outside the State of New Hampshire.Sales at this branch exceed $50,000 annually, of which in excess of 20percent represents shipments to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.71 N. L. R. B., No. 92.622 RIVAL FOODS,INC.623H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certifiedby theBoard in an appropriate unit.We find that a question affectingcommercehas arisen concerningthe representation of employees of the Employer,within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.'IV.THE APPROPRIATE UNITPetitioner seeks a unit of all drivers, drivers' helpers, warehousemen,selectors and warehousemen helpers at the Employer's Portsmouth,New Hampshire, branch, but excluding part-time warehouse laborers,executives, official and clerical employees, the working foreman,2 andall other supervisory employees.The sole dispute between the partiesrelates to the working foreman whom the Employer would include inthe unit.There is also some question as to the disposition to be madeof two employees classified as floor foremen and assistant shippers,whom the parties agree to include.The working foreman.This employee has charge of the shippingroom and first floor of the plant involved, subject to the over-all super-vision of the plant manager.He assembles and checks loads, spend-ing approximately 50 percent of his time doing similar manual laborto that of his subordinates.While he has no authority to hire, fire,promote, or discipline, he can effectively recommend such action.TheEmployer concedes that lie is a supervisory employee, but would in-elude him on the ground that it is the custom in the industry to in-chicle this type of foreman in a rank and file unit. In support of itsposition it relies on a contract entered into between Petitioner and1At the hearing, the Emp1o^ or contended. in effect, that an inconclusive election held inthe alleged appiopiiate unit, on February 26, 1946, less than a year betore the (late of thehearing, constitutes a bar to this proceedingnowe'er, inasmuch as we are administia-tively advised that the Petitioner not only represents a substantial number of employeesin the unit hereinaftei found appropiiite, but also has obtained all its designations sincethe pnor election. we find no merit in the Emploiers positionMatter of General Lima-tuie and Maiiufacturiiiit Company,69 N L It B 768,Matter of Americana Tri-State PaperBoard Company,(iiiN I. It B 12611attei of Gasoline Panel Company,62 N L R B418,Matte of Columbia Li, craft Co, psiatioa,60 N. L R. B 257.Ralph L'latchford7177.14-47-vol 71---41 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveralwholesale grocery concerns including the Employer 3 whereinworking foremen were included in the same unit with rank and fileemployees.However, it is clear that this single contract, while per-tinent on the issue, fails to establish such a custom'Moreover, theBoard has in the past excluded employees with similar functions fromsimilar units.5In addition, we note that the consent election agree-ment preceding the inconclusive election of February 26, 1946, towhich the Employer and-Petitioner were signatories, provided for theexclusionof supervisory employees, without qualification,from analmost identical unit with that now requested by the Petitioner.6Accordingly, for the reasons stated above, and on the basis of theentire record, we shall exclude the working foreman from the unit asa supervisory employee.Floor foremen and assistant shippers.There are two employees inthis classification, i. e., James Gray and Louis Hammond.Gray isassigned to the basement and Hammond to the first floor, where theywork under the supervision of the working foreman.Like the work-ing foreman, each one directs the work of his subordinates and caneffectively recommend changes in the employment status of such sub-ordinates.As noted above, the parties have agreed to include theseemployees.However, inasmuch as they are clearly supervisory em-ployees within our customary definition of that term, we see no reasonfor distinguishing between them and the working foreman.Accord-ingly, we shall exclude tJie floor foremen and assistant shippers fromthe unit.We find, therefore, that all drivers, drivers' helpers, warehousemen,selectors and warehousemen helpers at the Employer's Portsmouth,New Hampshire, branch, but excluding part-time warehouse laborers,executives, office and clerical employees, floor foremen and assistantshippers, the working foreman, and all or any other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Rival Foods, Inc., Portsmouth,3 The Employer was one of the signatories to this contract, but only its Cambridge plantwas covered by the agreementThe agreement was executed approximately 5 years agoand has been renewed annually thereafter, the latest ienewal being in the fall of 1945,effective as of July 1, 19454Matter of Virgania Electric and Power Compenar,68 N L R B 5045Matter of Griffin-Goodner Grocery Company.62 N L R B 11406There are minor differences in the unit which are not herein material RIVAL FOODS, INC.625New Hampshire, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection,under the direction and supervision ofthe Regional Direc-tor for the First Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNationalLaborRelations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not-they desire to be represented byInternational Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Local Union No. 633, AFL, for the purposes.of collective bargaining.